Citation Nr: 0946257	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  When this case was before the Board in 
September 2008, it was remanded for additional development of 
the record.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.

FINDING OF FACT

The Veteran did not engage in combat with the enemy and his 
claimed stressors are not corroborated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a January 2006 letter, issued prior to the rating decision 
on appeal, and in an October 2008 letter, the VA provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Letters dated March 2006 and October 2008 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated 
in October 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include information 
from the National Archives and Records Administration (NARA), 
a statement from a private medical provider, and the report 
of a VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis 

The Veteran contends that he incurred PTSD as a result of his 
military service in Vietnam.  The record does not support a 
finding that the Veteran either served in combat in Vietnam, 
or indicate that any of his predicate stressors have been 
corroborated, the claim will be denied.  Because such a 
finding is requisite for a grant of PTSD, the claim will be 
denied. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The record reflects that the Veteran's service treatment 
records are unavailable.  In cases such as these, the VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In a January 2006 letter, VA advised the Veteran that he 
needed to provide specific details of the combat-related 
incidents that resulted in PTSD, and that he should submit 
any service treatment records in his possession.  In April 
2006, the National Personnel Records Center indicated that 
the Veteran's service treatment records either did not exist, 
it did not have them or that further efforts to locate them 
at the National Personnel Records Center would be futile.  In 
addition, in an April 2006 letter, the RO informed the 
Veteran that his service treatment records or service 
personnel records could not be located.  He was again asked 
to provide any such records he had, but the Veteran did not 
respond to this inquiry.  Thus, the Board finds that no 
additional records are available.

The record reflects that the Veteran was a supply specialist.  
He received the Vietnam Campaign Medal, the Vietnam Service 
Medal and the National Defense Service Medal.  These 
decorations do not support a per se finding that the Veteran 
served in combat.  

The Veteran has set forth his stressors in statements and in 
medical records.  In a January 2006 statement signed by L.G., 
a psychological associate, she related she had examined the 
Veteran earlier that month.  A copy of this letter was 
submitted in 2007, and was also signed by a psychologist.  
She reports the Veteran indicated that when he was sent to 
Vietnam, he landed in Saigon while the airstrip was under 
attack.  He described having to run from the plane for cover.  
He stated he was taken out of his own company and sent to Cam 
Rahn Bay to work for the 575th Supply Company.  

The Veteran claimed that while so assigned, he operated a 
forklift in an ammunition dump loading bombs.  He asserts he 
was "scared to death all the time" because he knew that 
such dumps were constant targets of enemy fire.  He added 
that he was increasingly stressed when he heard about another 
ammunition dump that was blown up.  He also said that he 
often served on guard duty at night.  The Veteran reported 
his horror at seeing the bloodied bodies of wounded and dead 
soldiers that came through the base.  He maintained he 
learned about the death of a friend who had been killed in 
Vietnam.  He noted that after he left Vietnam, he heard about 
the death of another friend who was also killed in Vietnam.  
He described an incident in which he carried out dead bodies 
of Vietnamese villagers who had died from the plague.  


Following a mental status evaluation, the diagnosis was PTSD, 
chronic, severe.  The Axis IV diagnosis was exposure to 
combat stressors in Vietnam.  The examiner noted that due to 
his military experiences, the Veteran had symptoms that met 
the criteria for PTSD.  She noted that he experienced 
traumatic events that involved the serious threat of injury 
to self and serious injury to and death of others.  

In a March 2006 statement, the Veteran provided the names of 
his two friends who had been killed in Vietnam.  The Board 
notes that the names he furnished are on the Vietnam Veterans 
Memorial Wall.

However, following a request for information from the VA, 
NARA noted that it had histories of the 575th "Supply Company 
from when it deployed to Vietnam in 1966 to 1967.  It was 
noted there was no mention of enemy attacks.  It was also 
noted that attacks on Cam Rahn Bay could not be searched 
without more specific information concerning when the attacks 
occurred and the nature of the attacks.  In this regard, the 
Board notes that the VA requested in its October 2008 letter 
for information concerning any incident he witnessed, to 
include the unit he was assigned, and location where the 
incident occurred.  The Veteran has failed to comply with 
several such requests for more specific information 
pertaining to his alleged stressors.  In Wood v. Derwinski, 1 
Vet. App 190 (1991), the Court noted that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  

The Veteran was afforded a psychiatric examination by the VA 
in July 2009.  The examiner noted he reviewed the Veteran's 
medical record and claims folder.  The Veteran essentially 
reiterated the stressors he previously reported, but added 
some details.  He again described landing in Saigon and 
hearing the sounds of battle.  

However, unlike his previous account, he then informed the 
examiner that he was told by commanders they were under 
attack.  He added that he subsequently learned that it had 
been a training exercise and the commanders had used the 
opportunity to orient his unit to the war zone.  Following a 
mental status evaluation, the diagnoses were PTSD, chronic 
and major depressive disorder.  

PTSD has been diagnosed by both a private medical provider 
and the VA following the recent psychiatric examination.  
However, the only specific events the Veteran has described 
are the incident when he arrived in Vietnam and the deaths of 
two friends.  In this regard, the Veteran has furnished 
different accounts of the incident that allegedly occurred 
when he first arrived in Saigon.  He reported to the private 
examiner that the base was under attack, and made no mention 
that it was a training exercise, as he later reported to the 
VA examiner.  The Board finds that the conflicting accounts 
minimize the credibility of his statements.  

With respect to the matter involving the deaths of his 
friends, the Board notes that the private examiner did not 
specifically state that this constituted a stressor.  The 
Board points out that she stated that the traumatic events 
the Veteran experienced involved the death of others.  She 
did not specifically refer to the deaths of his friends, and 
the Veteran had reported he saw the bleeding bodies of 
soldiers on his base.

The Board also observes that at the time of the VA 
psychiatric examination in July 2009, the examiner 
specifically determined that while distressing to him, 
learning of the deaths of two friends in Vietnam were not 
considered traumatic events from the standpoint of PTSD.

The law provides that not every factor of a claimed stressor 
needs to be verified.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the underlying premise upon which the 
stressor is based still needs to be credible.  In this case, 
the Veteran has provided various accounts of his alleged 
stressors.  

In sum, the Board finds that the Veteran's statements 
regarding his alleged stressors to be inconsistent and must 
be considered to be unreliable or unverifiable.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (credibility of a witness can be 
impeached by a showing of interest, bias, or inconsistent 
statements).  

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor).  
As the Veteran's claimed stressors are not credible, any 
medical evidence diagnosing PTSD upon such claimed stressors 
is entitled to no probative value. 

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The preponderance of the evidence is 
therefore against the claim for service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


